DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 12/14/2021 has been entered. Amended Claims 1, 4, 6, 8, 13, 15 and 19 have been noted. Claims 1-20 are currently pending.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batson et al. (US 2018/0259199 A1) (hereinafter “Batson”) in view of Helt (US 2008/0237217 A1) and Schultz et al. (US 2004/0250810 A1) (hereinafter “Schultz”). 
	Regarding Claim 1, Batson teaches of a method for operating a furnace (10) (see Fig. 1), comprising:
	(a) activating a burner assembly (28) and a first fan (30) of the furnace to combust fuel and air and circulate combustion gases along a flow path extending through a heat exchanger (36) of the furnace (see at least [0038], [0048]-[0049] and Fig. 1); and
	(b) operating a second fan (56) of the furnace to circulate air across an external surface of the heat exchanger of the furnace and produce a conditioned airflow (see at least [0033], [0039] and Fig. 1). 
	Helt discloses a relatable heater interlock control device for an appliance (10) and a method for using the same (see Fig. 1). The appliance comprises a lower fan (22), driven by motor (24), that is configured to blow air over a heat exchanger (heat exchanger comprising heating elements (26), (28) and (30)) that comprises a heating assembly (assembly of heating elements (26), (28) and (30)) and out of the appliance via air outlet opening (18) (see at least [0010] and Fig. 1). Helt teaches of controlling the appliance with a controller (52) that is configured to monitor (at least) a “speed” parameter of the fan, wherein that speed is indicative of an airflow rate of air exiting the appliance (see at least [0016]), and is configured to deactivate the heating assembly in response to the speed parameter of the fan indicating that the airflow rate is less than a minimum airflow rate (as is evident from at least [0016] which discloses that “if the motor 24 is not operating the blower 22 at a predetermined minimum speed sufficient to provide a certain volume rate of airflow through the cabinet 12, one or all of the heating elements 26, 28 and 30 will be prevented from operation by actuation of the interlock 56”). Helt teaches that it is advantageous to configure the controller in this way because it enhances safety of the appliance by, inter alia, enabling the system to shut down the heating assembly upon sensing a problem with the fan thereby preventing “unwanted and rapid heat buildup or overheating of the system” (see at least [0001], [0003] and [0016]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Batson by further configuring the existing controller (21) to monitor (at least) a “speed” parameter of the second fan, wherein that speed is indicative of an airflow rate of air exiting the appliance, and to deactivate the heating assembly in response to the speed parameter of the second fan indicating that the airflow rate is less than a minimum airflow rate as taught by Helt. Doing so would have enhanced safety of the appliance by, inter alia, enabling the system to shut down the heating assembly upon sensing a problem with the second fan thereby preventing unwanted and rapid heat buildup or overheating of the system. Note that in the existing furnace/method taught by Batson, the heating assembly is the burner assembly (28). Thus, such modification would have necessarily resulted in deactivating the burner assembly (28) taught by Batson in response to the speed parameter of the fan indicating that the airflow rate is less than a minimum airflow rate. Furthermore, note that deactivating the burner assembly would necessarily require ceasing combustion of the fuel and air. Therefore, such modification would have necessarily resulted in a monitoring and deactivating step as claimed. 
	Batson and Helt fail to explicitly teach of a step of placing the furnace in an idle mode, wherein the idle mode prevents the burner assembly from operating for a predetermined period of time. However, doing so is known in the art. 
	Schultz discloses a relatable furnace (100) and method for using the same. The furnace comprises a burner (106), a first fan (116), a second fan (112) and a controller (102) (see at least [0015] and Fig. 1). Schultz teaches of a method step for using the furnace that comprises placing the furnace in an idle mode (“idle mode”), wherein the idle mode prevents the burner assembly from operating (via closing of the “gas valve”) for a predetermined period of time (time period of “120 seconds” wherein the burner and both fans (116) and (112) are deactivated) (see at least [0021]). Schultz teaches that it is advantageous to do so because it provides time, after the burner has stopped, “to ensure that the exhaust gasses have been removed from the heat exchanger 114” and “to ensure the heat from the heat exchanger 114 is delivered to the warm air ducts” before the burner is started again (see at least [0021] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the method taught by Batson by incorporating a method step of placing the furnace in an idle mode, wherein the idle mode prevents the burner assembly from operating for a predetermined period of time, as taught by Schultz. Doing so would have provided time, after stoppage of the burner, to ensure that exhaust gasses have been removed from the heat exchanger and to ensure that remaining heat from the heat exchanger is delivered before the burner is restarted. Note that such modification would have necessarily resulted in the method as claimed. 

	Regarding Claim 2, Helt also teaches that the minimum airflow rate corresponds to a maximum permissible conditioned airflow temperature of the furnace that exceeds a predefined temperature rise range of the furnace (Helt teaches that the slower the flow rate is, the more heat is captured. Thus, the maximum permissible conditioned airflow temperature of the furnace occurs at the minimum airflow rate and when the flow rate is slow enough where the controller needs to act and deactivate the heating assembly, the airflow temperature is just over its maximum permissible conditioned airflow temperature of the furnace wherein it exceeds a predefined temperature rise range of the furnace (rise range up to the “limit temp”.)) (see at least [0001], [0016] and C13 of Helt). Thus, the combination of Batson and Helt meets the limitations of Claim 2 as claimed. 

	Regarding Claim 3, Helt also teaches that the one or more parameters comprise a speed and a torque of the motor of the fan (“speed”) (see at least [0016] and note that in the combination of Batson and Helt, this fan would be the “second fan” (as presented above in the rejection for Claim 1)).

	Regarding Claim 4, Helt also teaches that the controller (52) is configured to issue an alert (“status signal”) to a user of the furnace in response to the one or more parameters indicating that the airflow rate is less than the minimum airflow rate (see at least [0013], [0015], [0016] and Fig. 2)

	Regarding Claim 5, Helt also teaches that the minimum airflow rate is predefined (it is the “certain volume rate of airflow”) (see at least [0016]). 

	Regarding Claim 6, Helt also teaches of operating the motor of the fan (which would be the “second fan” in the combination of Batson and Helt (as is presented above in the rejection for Claim 1)) at a speed or a torque that corresponds to a target rate of the conditioned airflow (the target rate indicative of “the desired blower speed required to satisfy the demand for conditioned air flowing through the cabinet 12 to an enclosed space” (see at least [0011]) and a target temperature rise range (rise range that is in accordance with the desired set temperature that is monitored by “thermostat control device 38” and “temperature sensor 34”) (see at least [0012] and Claim 1 of Helt); and increasing the speed or the torque of the motor of the second fan in response to the one or more parameters indicating that the airflow rate is less than the target rate (upon a user increasing the target rate as desired, the one or more parameters will initially indicate that the airflow rate is less than the target rate and the “variable speed motor” (24) will consequently increase speed to reach the new higher target rate) (see at least [0011], [0014] and Fig. 1). 

	Regarding Claim 7, Helt also teaches of deactivating the heating assembly (which would be the “burner assembly” in the combination of Batson and Helt (as is presented above in the rejection for Claim 1)) in response to the speed or the torque of the motor of the second fan being at or above a predefined threshold (see [0016] - Helt also teaches that “Also, blower motor speed is continuously monitored and, if an overspeed condition exists, possibly indicating blockage of air flow into or out of cabinet 12, the interlock relay 56 may also be operated to shutoff power to the heating elements 26, 28 and 30”). 

	Regarding Claim 8, Batson teaches a gas-fired furnace (10) (see at least [0032], [0041] and Fig. 1), comprising: 
	a burner assembly (28) configured to combust fuel and air to produce combustion gases (see at least [0041] and Figs. 1, 2); 
	a first fan (30) configured to circulate the combustion gases along a flow path extending through a heat exchanger (36) of the furnace (see at least [0038] and Fig. 1); 
	a second fan (56) configured to circulate air across an external surface of the heat exchanger to produce a conditioned airflow (see at least [0033], [0039] and Fig. 1); and 
	a controller (21) configured to: 
		activate the burner assembly and the first fan to combust the fuel and air and circulate the combustion gases along the flow path (see at least [0048]-[0049] and Fig. 1); and
		operate the second fan to circulate the air across the external surface of the heat exchanger and produce the conditioned airflow (see at least [0033] and Fig. 1). 
	Batson fails to explicitly teach that the controller is also configured to monitor one or more parameters of a motor of the second fan indicative of an airflow rate of the conditioned airflow and deactivate the burner assembly whereby combustion of the fuel and air ceases in response to the one or more parameters indicating that the airflow rate is less than a minimum airflow rate.
	Helt discloses a relatable heater interlock control device for an appliance (10) and a method for using the same (see Fig. 1). The appliance comprises a lower fan (22), driven by motor (24), that is configured to blow air over a heat exchanger (heat exchanger comprising heating elements (26), (28) and (30)) that comprises a heating assembly (assembly of heating elements (26), (28) and (30)) and out of the appliance via air outlet opening (18) (see at least [0010] and Fig. 1). Helt teaches of controlling the appliance with a controller (52) that is configured to monitor (at least) a “speed” parameter of the fan, wherein that speed is indicative of an airflow rate of air exiting the appliance (see at least [0016]), and is configured to deactivate the heating assembly in response to the speed parameter of the fan indicating that the airflow rate is less than a minimum airflow rate (as is evident from at least [0016] which discloses that “if the motor 24 is not operating the blower 22 at a predetermined minimum speed sufficient to provide a certain volume rate of airflow through the cabinet 12, one or all of the heating elements 26, 28 and 30 will be prevented from operation by actuation of the interlock 56”). Helt teaches that it is advantageous to configure the controller in this way because it enhances safety of the appliance by, inter alia, enabling the system to shut down the heating assembly upon sensing a problem with the fan thereby preventing “unwanted and rapid heat buildup or overheating of the system” (see at least [0001], [0003] and [0016]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the furnace taught by Batson by further configuring the controller to monitor (at least) a “speed” parameter of the second fan, wherein that speed is indicative of an airflow rate of air exiting the appliance, and to deactivate the heating assembly in response to the speed parameter of the second fan indicating that the airflow rate is less than a minimum airflow rate as taught by Helt. Doing so would have enhanced safety of the appliance by, inter alia, enabling the system to shut down the heating assembly upon sensing a problem with the second fan thereby preventing unwanted and rapid heat buildup or overheating of the system. Note that in the existing furnace taught by Batson, the heating assembly is the burner assembly (28). Thus, such modification would have necessarily resulted in deactivating the burner assembly (28) taught by Batson in response to the speed parameter of the fan indicating that the airflow rate is less than a minimum airflow rate. Furthermore, note that deactivating the burner assembly would necessarily require ceasing combustion of the fuel and air. Therefore, such modification would have necessarily resulted in the invention as claimed with a controller that is configured as claimed. Therefore, such modification would have necessarily resulted in the controller being configured to perform a monitoring and deactivating step as claimed.
	Batson and Helt fail to explicitly teach that the controller is configured to perform a step of placing the furnace in an idle mode, wherein the idle mode prevents the burner assembly from operating for a predetermined period of time. However, doing so is known in the art. 
	Schultz discloses a relatable furnace (100) and method for using the same. The furnace comprises a burner (106), a first fan (116), a second fan (112) and a controller (102) (see at least [0015] and Fig. 1). Schultz teaches of a method step for using the furnace that comprises placing the furnace in an idle mode (“idle mode”), wherein the idle mode prevents the burner assembly from operating (via closing of the “gas valve”) for a predetermined period of time (time period of “120 seconds” wherein the burner and both fans (116) and (112) are deactivated) (see at least [0021]). Schultz teaches that it is advantageous to do so because it provides time, after the burner has stopped, “to ensure that the exhaust gasses have been removed from the heat exchanger 114” and “to ensure the heat from the heat exchanger 114 is delivered to the warm air ducts” before the burner is started again (see at least [0021] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the furnace taught by Batson by further configuring the controller to perform a method step of placing the furnace in an idle mode, wherein the idle mode prevents the burner assembly from operating for a predetermined period of time, as taught by Schultz. Doing so would have provided time, after stoppage of the burner, to ensure that exhaust gasses have been removed from the heat exchanger and to ensure that remaining heat from the heat exchanger is delivered before the burner is restarted. Note that such modification would have necessarily resulted in the existing controller being configured as claimed.  

	Regarding Claim 9, Helt also teaches that the minimum airflow rate corresponds to a maximum permissible conditioned airflow temperature of the furnace that exceeds a predefined temperature rise range of the furnace (Helt teaches that the slower the flow rate is, the more heat is captured. Thus, the maximum permissible conditioned airflow temperature of the furnace occurs at the minimum airflow rate and when the flow rate is slow enough where the controller needs to act and deactivate the heating assembly, the airflow temperature is just over its maximum permissible conditioned airflow temperature of the furnace wherein it exceeds a predefined temperature rise range of the furnace (rise range up to the “limit temp”.)) (see at least [0001], [0016] and C13 of Helt). Thus, the combination of Batson and Helt, which would comprise a controller that is configured in the fashion taught by Helt (as presented above in the rejection for Claim 8), meets the limitations of Claim 9 as claimed. 

	Regarding Claim 10, Helt also teaches that the one or more parameters comprise a speed and a torque of the motor of the fan (“speed”) (see at least [0016] and note that in the combination of Batson and Helt, this fan would be the “second fan” (as presented above in the rejection for Claim 8)).

	Regarding Claim 11, Helt also teaches that the controller (52) is configured to issue an alert (“status signal”) to a user of the furnace in response to the one or more parameters indicating that the airflow rate is less than the minimum airflow rate (see at least [0013], [0015], [0016] and Fig. 2)

	Regarding Claim 12, Helt also teaches that the minimum airflow rate is predefined (it is the “certain volume rate of airflow”) (see at least [0016]). 

	Regarding Claim 13, Helt also teaches that the controller is configured to: operate the motor of the fan (which would be the “second fan” in the combination of Batson and Helt (as is presented above in the rejection for Claim 8)) at a speed or a torque that corresponds to a target rate of the conditioned airflow (the target rate indicative of “the desired blower speed required to satisfy the demand for conditioned air flowing through the cabinet 12 to an enclosed space” (see at least [0011]) and a target temperature rise range (rise range that is in accordance with the desired set temperature that is monitored by “thermostat control device 38” and “temperature sensor 34”) (see at least [0012] and Claim 1 of Helt); and increase the speed or the torque of the motor of the second fan in response to the one or more parameters indicating that the airflow rate is less than the target rate (upon a user increasing the target rate as desired, the one or more parameters will initially indicate that the airflow rate is less than the target rate and the “variable speed motor” (24) will consequently increase speed to reach the new higher target rate) (see at least [0011], [0014] and Fig. 1).  

	Regarding Claim 14, Helt also teaches that the controller is configured to deactivate the heating assembly (which would be the “burner assembly” in the combination of Batson and Helt (as is presented above in the rejection for Claim 8)) in response to the speed or the torque of the motor of the second fan being at or above a predefined threshold (see [0016] - Helt also teaches that “Also, blower motor speed is continuously monitored and, if an overspeed condition exists, possibly indicating blockage of air flow into or out of cabinet 12, the interlock relay 56 may also be operated to shutoff power to the heating elements 26, 28 and 30”). 

	Regarding Claim 15, Batson teaches of non-transitory machine-readable medium (“non-transitory computer readable medium”) including instructions that, when executed by a processor (“processor”) (see at least [0080]), cause the processor to: 
	activate a burner assembly (28) and a first fan (30) of a furnace (10) (see Fig. 1) to combust fuel and air and circulate combustion gases along a flow path extending through a heat exchanger (36) of the furnace (see at least [0038], [0048]-[0049] and Fig. 1); and
	operate a second fan (56) of the furnace to circulate air across an external surface of the heat exchanger of the furnace and produce a conditioned airflow (see at least [0033], [0039] and Fig. 1). 	
Batson fails to explicitly teach of monitoring one or more parameters of a motor of the second fan indicative of an airflow rate of the conditioned airflow and deactivating the burner assembly whereby combustion of the fuel and air in the furnace ceases in response to the one or more parameters indicating that the airflow rate is less than a minimum airflow rate.
	Helt discloses a relatable heater interlock control device for an appliance (10) and a method for using the same (see Fig. 1). The appliance comprises a lower fan (22), driven by motor (24), that is configured to blow air over a heat exchanger (heat exchanger comprising heating elements (26), (28) and (30)) that comprises a heating assembly (assembly of heating elements (26), (28) and (30)) and out of the appliance via air outlet opening (18) (see at least [0010] and Fig. 1). Helt teaches of controlling the appliance with a controller (52) that is configured to monitor (at least) a “speed” parameter of the fan, wherein that speed is indicative of an airflow rate of air exiting the appliance (see at least [0016]), and is configured to deactivate the heating assembly in response to the speed parameter of the fan indicating that the airflow rate is less than a minimum airflow rate (as is evident from at least [0016] which discloses that “if the motor 24 is not operating the blower 22 at a predetermined minimum speed sufficient to provide a certain volume rate of airflow through the cabinet 12, one or all of the heating elements 26, 28 and 30 will be prevented from operation by actuation of the interlock 56”). Helt teaches that it is advantageous to configure the controller in this way because it enhances safety of the appliance by, inter alia, enabling the system to shut down the heating assembly upon sensing a problem with the fan thereby preventing “unwanted and rapid heat buildup or overheating of the system” (see at least [0001], [0003] and [0016]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the non-transitory machine-readable medium taught by Batson by further configuring it to monitor (at least) a “speed” parameter of the second fan, wherein that speed is indicative of an airflow rate of air exiting the appliance, and to deactivate the heating assembly in response to the speed parameter of the second fan indicating that the airflow rate is less than a minimum airflow rate as taught by Helt. Doing so would have enhanced safety of the appliance that the non-transitory machine-readable medium is a part of by, inter alia, enabling the system to shut down the heating assembly upon sensing a problem with the second fan thereby preventing unwanted and rapid heat buildup or overheating of the system. Note that in the existing furnace taught by Batson, the heating assembly is the burner assembly (28). Thus, such modification would have necessarily resulted in deactivating the burner assembly (28) taught by Batson in response to the speed parameter of the fan indicating that the airflow rate is less than a minimum airflow rate. Furthermore, note that deactivating the burner assembly would necessarily require ceasing combustion of the fuel and air. Therefore, such modification would have necessarily resulted in monitoring and deactivating instructions as claimed.
	Batson and Helt fail to explicitly teach that the non-transitory machine-readable medium comprises instructions to perform a step of placing the furnace in an idle mode, wherein the idle mode prevents the burner assembly from operating for a predetermined period of time. However, doing so is known in the art. 
	Schultz discloses a relatable furnace (100) and method for using the same. The furnace comprises a burner (106), a first fan (116), a second fan (112) and a controller (102) with a non-transitory machine-readable medium (see at least [0015] and Fig. 1). Schultz teaches of a method step for using the furnace that comprises placing the furnace in an idle mode (“idle mode”), wherein the idle mode prevents the burner assembly from operating (via closing of the “gas valve”) for a predetermined period of time (time period of “120 seconds” wherein the burner and both fans (116) and (112) are deactivated) (see at least [0021]). Schultz teaches that it is advantageous to do so because it provides time, after the burner has stopped, “to ensure that the exhaust gasses have been removed from the heat exchanger 114” and “to ensure the heat from the heat exchanger 114 is delivered to the warm air ducts” before the burner is started again (see at least [0021] and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the non-transitory machine-readable medium taught by
Batson by further configuring it to perform a method step of placing the furnace in an idle mode, wherein the idle mode prevents the burner assembly from operating for a predetermined period of time, as taught by Schultz. Doing so would have provided time, after stoppage of the burner, to ensure that exhaust gasses have been removed from the heat exchanger and to ensure that remaining heat from the heat exchanger is delivered before the burner is restarted. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 16, Helt also teaches that the minimum airflow rate corresponds to a maximum permissible conditioned airflow temperature of the furnace that exceeds a predefined temperature rise range of the furnace (Helt teaches that the slower the flow rate is, the more heat is captured. Thus, the maximum permissible conditioned airflow temperature of the furnace occurs at the minimum airflow rate and when the flow rate is slow enough where the controller needs to act and deactivate the heating assembly, the airflow temperature is just over its maximum permissible conditioned airflow temperature of the furnace wherein it exceeds a predefined temperature rise range of the furnace (rise range up to the “limit temp”.)) (see at least [0001], [0016] and C13 of Helt). Thus, the combination of Baton and Helt meets the limitations of Claim 16 as claimed. 

	Regarding Claim 17, Helt also teaches that the one or more parameters comprise a speed and a torque of the motor of the fan (“speed”) (see at least [0016] and note that in the combination of Baton and Helt, this fan would be the “second fan” (as presented above in the rejection for Claim 15)).

	Regarding Claim 18, Helt also teaches of issuing an alert (“status signal”) to a user of the furnace in response to the one or more parameters indicating that the airflow rate is less than the minimum airflow rate (see at least [0013], [0015], [0016] and Fig. 2)

	Regarding Claim 19, Helt also teaches of operating the motor of the fan (which would be the “second fan” in the combination of Baton and Helt (as is presented above in the rejection for Claim 15)) at a speed or a torque that corresponds to a target rate of the conditioned airflow (the target rate indicative of “the desired blower speed required to satisfy the demand for conditioned air flowing through the cabinet 12 to an enclosed space” (see at least [0011]) and a target temperature rise range (rise range that is in accordance with the desired set temperature that is monitored by “thermostat control device 38” and “temperature sensor 34”) (see at least [0012] and Claim 1 of Helt); and increasing the speed or the torque of the motor of the second fan in response to the one or more parameters indicating that the airflow rate is less than the target rate (upon a user increasing the target rate as desired, the one or more parameters will initially indicate that the airflow rate is less than the target rate and the “variable speed motor” (24) will consequently increase speed to reach the new higher target rate) (see at least [0011], [0014] and Fig. 1).  

	Regarding Claim 20, Helt also teaches of deactivating the heating assembly (which would be the “burner assembly” in the combination of Baton and Helt (as is presented above in the rejection for Claim 15)) in response to the speed or the torque of the motor of the second fan being at or above a predefined threshold (see [0016] - Helt also teaches that “Also, blower motor speed is continuously monitored and, if an overspeed condition exists, possibly indicating blockage of air flow into or out of cabinet 12, the interlock relay 56 may also be operated to shutoff power to the heating elements 26, 28 and 30”). 

Response to Arguments
3.	The arguments filed 12/14/2021 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barone (US 2015/0354834 A1) and Sherrow et al. (US 2014/0202443 A1) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/19/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762